Allowability Notice
1. This action is in response to the amendment filed 31 March 2022.
2. Claims 1, 6-10, 15-17, and 20-29 are pending. Claims 2-5, 11-14, and 18-19 are cancelled. Claims 1, 6-10, 15-17, and 20-29 are considered in this Office action

EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with Wayne Bailey
(34289) on 7/08/2022.
Amend the claims as follows:
Claim 1 amended:
A method for managing time-based elements, the method comprising: identifying, by a computer system, the time-based elements in response to receiving a first user input through a graphical user interface with a tree manager for modification, wherein the time-based elements have time units; 
arranging, by the computer system, nodes representing the time-based elements in a temporal node tree based on relationships of the time-based elements, wherein the nodes have the time units from corresponding time-based elements and a policy defines scaling of the nodes based on the time units allocated to the nodes; 
changing, by the computer system, an allocation of the time units of the temporal node tree responsive to a second user input received through the graphical user interface; 
and scaling, by the computer system, the temporal node tree using the policy in response to a change in the allocation of the time units by updating an allocation of time units to a node in the nodes using the policy, wherein the scaling, by the computer system, the temporal node tree using the policy with rules and levels in response to the change in the allocation of the time units further comprises: changing, by the computer system, content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node; 
removing, by the computer system, the node in the nodes representing the time-based units when the allocation of the time units for the node does not meet minimum time units for the node as specified by the policy, wherein particular time units for the node being removed from the temporal node tree are given to a parent node of the node being removed from the temporal node tree; 
and identifying, by the computer system, the content for the node in the nodes based on the time units allocated to the node and the policy specifying the content for the node.

Claim 10 amended:
A tree management system comprising: a computer system that has a temporal node tree comprising nodes representing time- based elements having time units, wherein the nodes are arranged in the temporal node tree based on relationships of the time-based elements, the nodes have the time units from corresponding time-based elements, and a policy defines scaling of the nodes based on the time units allocated to the nodes, wherein the computer system changes an allocation of the time units of the temporal node tree responsive to a user input received through the graphical user interface with a tree manager for modification, and scales the temporal node tree using the policy in response to a change in the time units by updating an allocation of time units to a node in the nodes using the policy, wherein in scaling the temporal node tree using the policy with rules and levels in response to a change in the allocation of the time units, the computer system: changes content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node, Page 3 of 32 Hand et al. - 16/288,246removes the node in the nodes representing the time-based units when an allocation of the time units for the node does not meet minimum time units for the node as specified by the policy, wherein particular time units for the node being removed from the temporal node tree are given to a parent node of the node being removed from the temporal node tree; and identifies the content for the node in the nodes based on the time units allocated to the node and the policy specifying the content for the node.

Claim 17 amended:
A computer program product for managing time-based elements, the computer program product comprising: a computer-readable storage media; 
first program code, stored on the computer-readable storage media, for identifying the time-based elements in response to receiving a first user input through a graphical user interface with a tree manager for modification, wherein the time-based elements have time units; 
second program code, stored on the computer-readable storage media, for arranging nodes representing the time-based elements in a temporal node tree based on relationships of the time-based elements, wherein the nodes have the time units from corresponding time-based elements and wherein a policy defines scaling of the nodes based on the time units allocated to the nodes; 
third program code, stored on the computer-readable storage media, for changing an allocation of the time units of the temporal node tree responsive to a second user input received through the graphical user interface; 
and Page 4 of 32 Hand et al. - 16/288,246fourth program code, stored on the computer-readable storage media, for scaling the temporal node tree using the policy with rules and levels in response to a change in the time units by updating an allocation of time units to a node in the nodes using the policy, wherein the fourth program code comprises: program code, stored on the computer-readable storage media, for changing content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node; 
program code, stored on the computer-readable storage media, for removing the node in the nodes representing the time-based units when the allocation of the time units for the node does not meet minimum time units for the node as specified by the policy, wherein particular time units for the node being removed from the temporal node tree are given to a parent node of the node being removed from the temporal node tree; 
and program code, stored on the computer-readable storage media, for identifying the content for the node in the nodes based on the time units allocated to the node and the policy specifying the content for the node.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
5. Allowed Claims: Claims 1, 6-10, 15-17, and 20-29, are allowed.
6 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
	7. The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as receiving data to develop a temporal node tree are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by of identifying time measurements with data, and arranging nodes representing these time measurements, in a temporal node tree with a policy that defines scaling of the nodes based on rules and levels of the time units allocated to the nodes using a user interface with a tree manager for modification. Thus the claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. 103
8. The following is an examiner's statement of reasons for allowance: The prior art of record
neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…receiving a first user input through a graphical user interface with a tree manager for modification, wherein the time-based elements have time units…wherein the scaling, by the computer system, the temporal node tree using the policy with rules and levels in response to the change in the allocation of the time units further comprises: changing, by the computer system, content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node; removing, by the computer system, the node in the nodes representing the time-based units when the allocation of the time units for the node does not meet minimum time units for the node as specified by the policy, wherein particular time units for the node being removed from the temporal node tree are given to a parent node of the node being removed from the temporal node tree…”

The most closely applicable prior art of record is referred to in the Office Action mailed 31 March 2022 as French et al. (United States Patent Application Publication No. 2002/0032697).

French et al. provides a visual scene as a directed acyclic graph of data and operators that generates a sequence of image frames over specified time intervals.

While French et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while French et al. utilizes a visual scene as a directed acyclic graph of data and operators that generates a sequence of image frames over specified time intervals French et al. fails to further assess the temporal node tree with a policy that defines scaling of the nodes based on rules and levels of the time units allocated to the nodes using a user interface with a tree manager for modification. Accordingly, Singh et al. fails to teach the subsequent rules and levels of the time units allocated to the nodes using a user interface with a tree manager for modification.

Secondary reference to Cline et al. (United States Patent Application Patent No. 2006/0041526) provides
According to Cline et al. teaches a binary tree structure for detecting inventory problems that detects inventory requirements problems using a binary tree whose nodes store time values and delta values. However, the detecting inventory problems that detects inventory requirements problems using a binary tree is not directed to the subsequent rules and levels of the time units allocated to the nodes using a user interface with a tree manager for modification.

Tertiary reference to Pednault et al. (United States Patent Application Patent No. 2003/0176931) provides
According to Pednault et al. teaches data mining and knowledge discovery for constructing segmentation-based predictive models, such as decision-tree classifiers, wherein data records are partitioned into a plurality of segments. However, the constructing segmentation-based predictive models, such as decision-tree classifiers is not directed to the subsequent rules and levels of the time units allocated to the nodes using a user interface with a tree manager for modification.

According, the French et al. in view of Cline et al. in further view of Pednault et al. fails to teach or render obvious at least “…receiving a first user input through a graphical user interface with a tree manager for modification, wherein the time-based elements have time units…wherein the scaling, by the computer system, the temporal node tree using the policy with rules and levels in response to the change in the allocation of the time units further comprises: changing, by the computer system, content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node; removing, by the computer system, the node in the nodes representing the time-based units when the allocation of the time units for the node does not meet minimum time units for the node as specified by the policy, wherein particular time units for the node being removed from the temporal node tree are given to a parent node of the node being removed from the temporal node tree…” as required by claims 1, 6-10, 15-17, and 20-29.

9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	7/9/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683